
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as
of the 21st day of February 2002, by and between Kevin S. Noland, an individual
resident of the State of Georgia (the "Employee"), and A.D.A.M., Inc., a Georgia
corporation (the "Company").

W I T N E S S E T H:

        WHEREAS, the Company is engaged in the business of producing, marketing,
promoting, distributing and licensing anatomical, health and medical content
(including without limitation, products designed for educational markets and
consumer markets and complementary and alternative medicine markets) (the
"Company's Business"); and

        WHEREAS, the Company desires to employ the Employee as its Chief
Operating Officer ("COO"), and Employee desires to accept such employment with
the Company, all in accordance with the terms and conditions hereinafter set
forth;

        NOW, THEREFORE, for and in consideration of the above premises, the
mutual covenants and agreements hereinafter set forth and other good and
valuable consideration, the receipt, adequacy, and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

        1.    Employment and Duties.    

        (a) Subject to the terms and conditions set forth in this Agreement, the
Company hereby agrees to employ the Employee, and the Employee hereby agrees to
serve the Company, as the COO of the Company. In performing his duties
hereunder, the Employee shall report to and be directly responsible to the Chief
Executive Officer ("CEO").

        (b) During the term of this Agreement, the Employee shall, for the
benefit of the Company, use his skills, knowledge, and specialized training to
perform the duties and exercise the powers, functions, and discretion's incident
to his position as COO of the Company or which from time to time, consistent
with such position, may be assigned to or vested in him by the CEO or Board of
Directors, in an efficient and competent manner and on such terms and subject to
such restrictions as the CEO or Board of Directors may from time to time impose.

        (c) During the term of this Agreement, the Employee shall perform his
duties hereunder at the Company's then current headquarters or as otherwise
directed by the CEO or Board of Directors from time to time.

        (d) During the term of this Agreement, the Employee agrees to devote his
full business time, energy, and skill to the business of the Company, and to the
fulfillment of the Employee's obligations under this Agreement. In addition to
the foregoing and not in limitation thereof, during the term hereof, the
Employee shall not carry on, engage in, or otherwise be interested in, directly
or indirectly, any other business or activity that would result in a conflict of
interest with the Company's business or that would materially adversely affect
the Employee's ability to perform his duties as set forth in this Agreement.

        2.    Term.    The Employee's term of employment pursuant to this
Agreement shall commence on the date hereof and shall continue indefinitely
until terminated in accordance with this Agreement. Either the Company or
Employee may terminate Employee's employment under this Agreement at any time by
notice to the other; provided, however, that if such termination by the Company
is Without Cause (as hereinafter defined) or if Employee's resignation is With
Good Reason (as hereinafter defined) then, subject to Section 6(b) below, the
Employee shall be entitled to continue to receive twelve (12) months of the
Employee's base salary at the same rate as provided to Employee as of the date
of termination, such base salary to be paid on the same installment basis as
provided for in Section 3(a). Notwithstanding the foregoing, Employee agrees
that he will not terminate his

--------------------------------------------------------------------------------


employment upon less than sixty (60) days' prior written notice unless such
termination is With Good Reason. Employee acknowledges and agrees that after the
Company's receipt of any notice of termination from the Employee, the Company
may, at its sole option, elect an earlier effective date for the termination of
Employee's employment by giving written notice of such earlier date to Employee
at any time prior to the date of termination initially established by Employee.
Company agrees that Employee's election to terminate his employment hereunder
shall not constitute a sufficient basis upon which the Company can terminate
Employee's employment With Cause.

        3.    Compensation.    

        (a) Subject to the terms of this Agreement, as base compensation for
Employee's services, the Company shall pay Employee so long as he shall be
employed under this Agreement a base salary that will accrue at a rate of not
less than one-hundred fifty-thousand Dollars ($150,000) per annum. It being
agreed, however, that Employee's salary shall be subject to all withholdings
pursuant to applicable law or regulation. Employee's base salary shall be
payable to Employee on the regularly reoccurring pay period established by the
Company, but in no event in less than monthly installments. The CEO or Board
will annually review the base salary of Employee; however, such base salary will
not at any time be subject to reduction to any amount less than the dollar
amount set forth in this Section 3(a).

        (b) In addition to the annual base salary payable to Employee under
paragraph 3(a), Employee will be eligible to participate in grants of stock
options from time to time established for employees of the Company in accordance
with the terms and conditions of such plans (or any successor stock option plan
adopted by the Company during the term hereof). In the event that Employee's
employment is terminated With Good Reason (as hereinafter defined) or Without
Cause (as hereinafter defined) then the Employee's then vested amount of stock
options (or any portion of a stock option grant that has vested according to
that grant's vesting schedule) at the time of Employee's termination shall be
carried to their full term by the Employee upon termination. For example, if
Employee receives a stock option grant of 15,000 shares with a three-year
vesting schedule and a ten-year term, and the Employee is terminated during the
second year of the three-year vesting schedule, Employee will be entitled to
carry to term 5,000 options, or one-third of the stock option grant.

        (c) The Employee hereby acknowledges that the Employee may be required
to work beyond standard working hours in order to perform his duties hereunder.
The Employee shall not be entitled to compensation for overtime or extra hours
worked in performance of his duties hereunder except as required by law.

        (d) In addition to the compensation described in this Agreement, the
Employee shall be entitled to reimbursement by the Company for all actual,
reasonable, and direct expenses incurred by him in the performance of his duties
hereunder, provided such expenses were incurred only in accordance with the
policies and procedures established by the Company from time to time.

        4.    Employment Benefits.    

        (a) The Employee shall have the right to participate in any and all
employee benefit programs established or maintained by the Company from time to
time, in accordance with the terms and conditions of such employee benefit
programs, including, without limitation, such medical and dental plans,
retirement, pension, profit sharing, stock bonus, or stock option plans as may
be established from time to time by the Company. The Company reserves the right,
in its sole discretion, to alter, amend, or discontinue any of such employee
benefit programs at any time.

        (b) In addition to such public holidays as are observed by the Company,
the Employee shall be entitled to vacation days or paid time off in accordance
with the Company's then current policies, which the Company reserves the right,
in its sole discretion, to alter, amend, or discontinue at any time.

2

--------------------------------------------------------------------------------


        (c) The Employee acknowledges that the Company may promulgate employee
handbooks, policies, and procedures from time to time, and the Employee agrees
to adhere to the terms of any handbook, policy, or procedures that the Company
may promulgate from time to time. The Company reserves the right, in its sole
discretion, to alter, amend, or terminate any handbook, policy, or procedure.

        5.    Illness, Incapacity or Death During Employment.    

        (a) If by reason of illness, injury or incapacity, the Employee is
unable, despite reasonable accommodation, to perform his services or discharge
his duties hereunder on a full time basis for ninety (90) or more consecutive
days or one hundred twenty (120) days in the aggregate during any twelve
(12) month period (or any such longer periods as may be required by law), then
the Company may terminate the employment of the Employee by written notice to
Employee, and, thereupon, subject to Section 6(b) below, the Employee will be
entitled to receive Employee's base salary, paid in equal monthly installments,
for a period of twelve (12) months following the date of such termination.
Notwithstanding the foregoing, if the Company maintains a disability insurance
policy for the benefit of the Employee and the Employee qualifies for the
payments under such policy, the Company shall be obligated to pay to the
Employee only the difference, if any, between Employee's base salary and the
payments under such policy.

        (b) In the event of the Employee's death, all obligations of the Company
under this Agreement shall terminate, other than the Employee's rights with
respect to the payment of that portion of the base salary earned by the Employee
to the date of death, plus reimbursement of all pre-approved expenses that were
reasonably incurred by the Employee in performing his responsibilities and
duties for the Company prior to and including such date.

        6.    Termination of Employment.    

        (a) If Company terminates Employee's employment hereunder With Cause (as
hereinafter defined) or pursuant to Section 5 or Employee resigns Without Good
Reason (as hereinafter defined), all obligations of Company to provide
compensation and benefits under this Agreement shall cease, and Employee shall
have no claim against the Company for damages or otherwise by reason of such
termination. Company's election to terminate Employee's employment With Cause
shall be without prejudice to any remedy the Company may have against Employee
for the breach or non-performance of any of the provisions of this Agreement.

        (b) If Company terminates Employee's employment hereunder Without Cause
(as hereinafter defined) or Employee resigns With Good Reason (as hereinafter
defined), the Company shall:

(1)continue to pay Employee's annual base salary (as in effect on the date
Employee's employment so terminates) under Section 3(a) of this Agreement and
pursuant to Section 2;

(2)pursuant to Section 2, for a twelve (12) month period following Employee's
termination, pay the COBRA premiums necessary for Employee to continue the same
medical coverage Employee carried while an active employee provided that the
Company shall not be required to make more than the maximum number of payments
allowed under COBRA.

        (c) "With Cause" means the termination of employment resulting from:

        (i) any act or omission which constitutes a material breach by Employee
of his obligations under this Agreement;

        (ii) the commission by Employee of a felony or any crime involving moral
turpitude, fraud or dishonesty;

3

--------------------------------------------------------------------------------




        (iii) the perpetration by Employee of any act of dishonest whether
relating to the Company, the Company's employee or otherwise;

        (iv) the use of illegal drugs by the Employee, or drunkenness or
substance abuse by the Employee which interferes with the performance of his
duties hereunder;

        (v) gross incompetence on the part of Employee in the performance of his
duties hereunder;

        (vi) the issuance of a final consent decree, cease and desist or similar
order against Employee by a regulatory agency relating to violations or alleged
violations of any federal or state law or regulation governing the conduct of
the business of the Company; or

        (vii) any other act or omission (other than an act or omission resulting
from the exercise by Employee of good faith business judgment) which materially
impairs the financial condition or business reputation of the Company.

        (d) "Without Cause" means the termination of employment resulting from
any reason other than those enumerated in subsection (c) above or Section 5 of
this Agreement.

        (e) "With Good Reason" means the Employee's termination of his
employment with the Company as a result of:

        (i) the assignment to Employee of any duties materially and adversely
inconsistent with the Employee's position as specified in Section 1 hereof (or
such other position to which he may be promoted), including status, offices,
responsibilities or persons to whom the Employee reports as contemplated under
Section 1 of this Agreement, or any other action by Company which results in a
material adverse change in such position, status, offices, titles, or
responsibilities;

        (ii) relocation of the Company's principal executive offices outside of
the metropolitan Atlanta area as the CEO or Board of Directors of the Company
may designate, and Employee elects not to accept such reassignment by notifying
the Company in writing within 45 days of such reassignment, or;

        (iii) any other material breach of this Agreement by Company, including
the failure to pay Employee on a timely basis the amounts to which he is
entitled under this Agreement, after written notification from the Employee of
such breach, setting forth in detail the matters involved, and the Company's
failure to cure the problem resulting in such breach within fifteen (15) days
thereafter.

        (f) "Without Good Reason" means the Employee's termination of his
employment with the Company for any reason other than those enumerated in
subsection (e) above.

        7.    Employee's Obligations upon Termination of Employment.    Upon the
termination of his employment hereunder for whatever reason Employee shall:

        (a) tender his resignation from any directorship or office he may hold
in the Company or any of its subsidiaries or affiliates, and not at any time
represent himself still to be connected with or to have any connection with the
Company or its subsidiaries or affiliates; and

        (b) observe all post-employment covenants set forth in this Agreement.

        8.    Effect of Termination.    The provisions of Sections 6(c), 7, 9
through 15 and 22 of this Agreement shall survive the termination of this
Agreement and the termination of Employee's employment with the Company to the
extent required to give full effect to the covenants and agreements contained
therein.

4

--------------------------------------------------------------------------------


        9.    Confidentiality.    

        (a) The Employee agrees that, both during his employment and for the
applicable period described in Section 9(b) below after termination of his
employment for any reason, the Employee will hold in a fiduciary capacity for
the benefit of the Company, and shall not directly or indirectly use or
disclose, except as set forth in Section 9(c) below or as authorized by the
Company in connection with the performance of the Employee's duties, any
Confidential Information (as hereinafter defined) that the Employee may have or
acquire (whether or not developed or compiled by the Employee and whether or not
the Employee has been authorized to have access to such Confidential
Information) during his employment with the Company. Moreover, in the absence of
Company's prior written consent, the Employee agrees not to make or cause to be
made known to any third party any correlation or identity which may exist
between the Confidential Information that the Employee may have or acquire on
the one hand, and, on the other hand, any other information now or hereafter
made available to the Employee. The term "Confidential Information" as used in
this Agreement shall mean and include any information, data, and know-how
relating to the business of the Company that is disclosed to the Employee by the
Company or known by the Employee as a result of the Employee's relationship with
the Company and not generally within the public domain (whether constituting a
trade secret or not), including, without limitation, the following information:

        (i) technical information, such as formulas, patterns, devices, computer
program source and object codes, compositions, inventions, processes,
specifications, research, methods, technique, software, or engineering or
technical specification, and any know-how relating to any of the foregoing, and
methods of delivery, whether owned by the Company or utilized by the Company
under license from a third party, in each case to the extent that such
information is not generally known to the public;

        (ii) financial information, such as the Company's earnings, assets,
debts, cost-price information, product mark-ups, gross margins, fee structures,
volumes of purchases or sales, or financial data or information that should not
be disclosed to its customers or competitors, whether relating to the Company
generally, or to particular services, geographic areas, or time periods;

        (iii) supply and service information, such as information concerning the
goods and services utilized or purchased by the Company, the names or addresses
of suppliers, terms of supply or service contracts, or of particular
transactions, or related information about potential suppliers, to the extent
that such information is not generally known to the public, and to the extent
that the combination of suppliers or use of a particular supplier, though
generally known or available, yields advantages to Company and the details of
which are not generally known;

        (iv) marketing information, such as details about ongoing or proposed
marketing programs or agreements by or on behalf of the Company, marketing
forecasts or results of marketing efforts or information about impending
transactions;

        (v) personnel information, such as employees' personal or medical
histories, compensation or other terms of employment, actual or proposed
promotions, hirings, resignations, disciplinary actions, terminations or reasons
therefor, training methods, performance, or other employee information;

        (vi) customer information, such as any compilation of past, existing, or
prospective customers, customer proposals or agreements between customers and
the Company, status of customer accounts or credit, or related information about
actual or prospective customers; and

        (vii) information that was provided to the Company in confidence or that
that Company is otherwise required to maintain in confidence due to a legal or
contractual obligation.

5

--------------------------------------------------------------------------------




The term "Confidential Information" does not include information that has become
a part of the public domain by the act of one who has the right to disclose such
information without violating any right of the Company or the customer to which
such information pertains. Confidential Information which is specific as to
techniques, methods, or the like shall not be deemed to be in the public domain
merely because such information is embraced by more general disclosures in the
public domain, and any combination of features shall not be deemed within the
foregoing exception merely because individual features are in the public domain
if the combination itself and its principles of operation are not in the public
domain.

        (b) The covenants contained in this Section 9 shall survive the
termination of the Employee's employment with the Company for any reason for a
period of two (2) years; provided, however, that with respect to those items of
Confidential Information which constitute a trade secret under applicable law,
the Employee's obligations of confidentiality and non-disclosure as set forth in
this Section 9 shall continue to survive after said two-year period to the
greatest extent permitted by applicable law. These rights of the Company are in
addition to those rights the Company has under the common law or applicable
statutes for the protection of trade secrets.

        (c) In the event that the Employee becomes legally compelled (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose any of the Confidential Information, the
Employee shall provide the Company with prompt written notice of such
requirement prior to complying therewith so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms of this Agreement. In the event that such protective order or other remedy
is not obtained or the Company waives compliance with the provisions hereof, the
Employee agrees to furnish only that portion of the Confidential Information
that is legally required and to exercise reasonable efforts to obtain an
assurance that confidential treatment will be accorded such Confidential
Information.

        (d) All writings, tapes, recordings, computer programs, Internet
websites and other works in any tangible medium of expression, regardless of the
form of medium, which have been or are prepared by the Employee, or to which the
Employee contributes in any way to such preparation, in connection with the
Employee's employment by the Company (collectively, the "Works"), and all
copyrights and other rights, titles and interests whatsoever in and to the
Works, belong solely and exclusively to the Company as works made for hire;
moreover, if and to the extent any court or agency should conclude that the
Works (or any of them) do not constitute or qualify as a "work made for hire,"
the Employee hereby assigns, grants and delivers, solely and exclusively unto
the Company, all copyrights and other rights, titles, and interests whatsoever
in and to the Works.

        10.    Non-Solicitation of Employees.    The Employee agrees that he
will, for so long as he is employed by the Company and for a period of two
(2) years after termination of his employment for any reason, (i) not solicit,
entice, persuade, or induce any other employee of the Company to leave the
Company's employ, and (ii) refrain from recruiting or hiring, or attempting to
recruit or hire, directly or by assisting others, any other employee of the
Company who is employed by or doing business with the Company at the time of the
attempted recruiting or hiring.

        11.    Non-Solicitation of Customers.    The Employee will, for so long
as he is employed by the Company and for a period of one (1) year after
termination of his employment Without Cause or With Good Reason, refrain from
soliciting, or attempting to solicit, directly or by assisting others, any
business from any of the customers, including actively sought prospective
customers, with whom the Employee had material contact within the last twelve
months of Employee's employment hereunder, for purposes of providing products or
services that are similar to or competitive with those provided by the Company,
if the Company is also then still engaged in such business.

        12.    Non-Competition.    Employee expressly covenants and agrees that
during the term of his employment hereunder and for a period of twelve
(12) months after termination of his employment

6

--------------------------------------------------------------------------------


and subject to the provisions set forth under Section 2 and Section 3(a) for
termination Without Cause, With Good Reason or With Cause as defined herein, he
will not, directly or indirectly, seek, obtain, or accept a "Competitive
Position" in the "Restricted Territory" with a "Competitor" of the Company (as
such terms are hereafter defined). For purposes of this Agreement, a
"Competitor" of the Company means any business, individual, partnership, joint
venture, association, firm, corporation or other entity engaged, whose primary
business is in the production, marketing, promotion or distribution of products
or services that are the same as, or similar to, or competitive with, the
products or services that are produced, marketed, promoted, or distributed by
Company in connection with the Company's Business; a "Competitive Position"
means any employment with any Competitor of the Company whereby Employee has
duties for such Competitor that are similar to those actually performed by him
pursuant to the terms hereof; and the "Restricted Territory" means the following
geographical area: U.S. Employee acknowledges and agrees that he has been or
will be working within the Restricted Territory as defined above or has had or
will have material contact with customers or actively sought prospective
customers of the Company located within such areas. The parties agree to review
the geographical area included within the Restricted Territory from time to time
at either party's request in order that the Restricted Territory may be reformed
so that its coverage upon Employee's termination will extend only to the
geographical area in which the Employee is working at such time, including any
area where any operations performed, supervised, or assisted in by the Employee
are conducted and any area where customers or actively sought prospective
customers of the Company with whom the Employee had material contact are
present. Any reformation to be evidenced only by written amendment to this
Agreement.

        13.    Severability.    Except as noted below, should any provision of
this Agreement be declared or determined by any court of competent jurisdiction
or arbitrator to be unenforceable or invalid for any reason, the validity of the
remaining parts, terms, or provisions of this Agreement shall not be affected
thereby and the invalid or unenforceable part, term, or provision shall be
deemed not to be a part of this Agreement. The covenants set forth in this
Agreement are to be reformed pursuant to Section 14 if held to be unreasonable
or unenforceable, in whole or in part, and, as written and as reformed, shall be
deemed to be part of this Agreement.

        14.    Reformation.    If any of the covenants or promises of this
Agreement are determined by any court of law or equity or arbitrator, with
jurisdiction over this matter, to be unreasonable or unenforceable, in whole or
in part, as written, Employee hereby consents to and affirmatively requests that
said court or arbitrator, to the extent legally permissible, reform the covenant
or promise so as to be reasonable and enforceable and that said court or
arbitrator enforce the covenant or promise as so reformed.

        15.    Injunctive Relief.    The Employee understands, acknowledges and
agrees that in the event of a breach or threatened breach of any of the
covenants and promises contained in Sections 9, 10, 11, and 12, the Company will
suffer irreparable injury for which there is no adequate remedy at law and the
Company will therefore be entitled to obtain, without bond, injunctive relief
enjoining said breach or threatened breach. Employee further acknowledges,
however, that the Company shall have the right to seek a remedy at law as well
as or in lieu of equitable relief in the event of any such breach.

        16.    Assignment.    The terms and provisions of this Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, and upon Employee and his heirs and personal representatives. The term
"Company" as used in this Agreement shall be deemed to include the successors
and assigns of the original or any subsequent entity constituting the Company as
well as any and all divisions, subsidiaries, or affiliates thereof.

        17.    Waiver.    The waiver by any party to this Agreement of a breach
of any of the provisions of this Agreement shall not operate or be construed as
a waiver of any subsequent or simultaneous breach.

7

--------------------------------------------------------------------------------


        18.    Applicable Law.    This Agreement has been entered into in and
shall be governed by and construed under the laws of the State of Georgia
(U.S.A.), without regard to conflicts of laws principles.

        19.    Headings and Captions.    The headings and captions used in this
Agreement are for convenience of reference only, and shall in no way define,
limit, expand, or otherwise affect the meaning or construction of any provision
of this Agreement.

        20.    Notice.    Any notice required or permitted to be given pursuant
to this Agreement shall be deemed sufficiently given when delivered in person,
by courier service in which the party acknowledges receipt in writing, or three
(3) days after deposit in the United States mail, postage prepaid, for delivery
as registered or certified mail addressed, in the case of the Employee, to him
at his residential address as reflected on the records of the Company, and in
the case of the Company to the corporate headquarters of the Company, attention
of the CEO, or to such other address as the Employee or the Company may
designate in writing at any time or from time to time to the other party. In
lieu of personal notice or notice by deposit in the US mail, a party may be
given notice by fax or telex or other similar electronic method so long as
receipt is verified.

        21.    Gender.    All pronouns or any variations thereof contained in
this Agreement refer to the masculine, feminine or neuter, singular or plural,
as the identity of the person or persons may require.

        22.    Arbitration.    The parties hereto agree to submit any
controversy or claim arising out of or relating to Employee's employment by the
Company, or the termination thereof, or this Agreement, or the breach thereof
(including, without limitation, any claim that any provision of this Agreement
or any obligation of Employee is illegal or otherwise unenforceable or voidable
under law, ordinance, or ruling or that Employee's employment by the Company was
illegally terminated) for arbitration at the office of the American Arbitration
Association in Atlanta, Georgia, in accordance with the United States
Arbitration Act (9 U.S.C. § 1 et seq.) and the rules of the American Arbitration
Association. Company and Employee each consents and submits to the personal
jurisdiction and venue of the trial courts of Fulton County, Georgia, and also
to the personal jurisdiction and venue of the United States District Court for
the Northern District of Georgia for purposes of enforcing this provision. All
awards of the arbitration shall be binding and non-appealable except as
otherwise provided in the United States Arbitration Act. Judgment upon the award
of the arbitrator may be entered in any court having jurisdiction thereof. The
arbitration shall take place at a time noticed by the American Arbitration
Association regardless of whether one of the parties fails or refuses to
participate. The arbitrator shall have no authority to award punitive damages,
but will otherwise have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
specific performance of any obligation created under this Agreement, the
issuance of an injunction or other provisional relief, or the imposition of
sanctions for abuse or frustration of the arbitration process. The parties shall
be entitled to engage in reasonable discovery, including a request for the
production of relevant documents. Depositions may be ordered by the arbitrator
upon a showing of need. The foregoing provisions shall not preclude either party
from bringing an action in any court of competent jurisdiction for injunctive or
other provisional relief as a party may determine is necessary or appropriate.

        23.    ENTIRE AGREEMENT.    THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE COMPANY AND EMPLOYEE WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT AND SUPERSEDES ANY PRIOR AGREEMENTS OR UNDERSTANDINGS BETWEEN THE
COMPANY AND EMPLOYEE WITH RESPECT TO SUCH SUBJECT MATTER. NO AMENDMENT OR WAIVER
OF THIS AGREEMENT OR ANY PROVISION HEREOF SHALL BE EFFECTIVE UNLESS IN WRITING
SIGNED BY THE PARTY TO BE SO BOUND.

8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    COMPANY:     A.D.A.M., INC.
 
 
By:

--------------------------------------------------------------------------------


 
 
Title:

--------------------------------------------------------------------------------


 
 
EMPLOYEE:
 
 


--------------------------------------------------------------------------------

KEVIN S. NOLAND


9

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
